DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The following addresses applicant’s remarks/amendments dated 02 November, 2022.
Claims 1, 3, and 5-7 were amended; claims 2, 4, and 8-9 were cancelled; claims 18 is newly added; therefore, claims 1, 3, 5-7, and 18 are pending in the current application and will be addressed below.
The objections to claims 1 and 9 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchinson US 7036451 B1.

Regarding claim 1, Hutchinson teaches a bracket for holding a transducer assembly to a boat and providing for unobstructed underwater scanning by the transducer assembly (Fig. 1; Col. 5 ln. 27 – Col. 6 ln. 38), the bracket comprising: 
a female housing portion for securing to an upper side of the boat, the female housing portion comprising a slot portion (female portion 12, including part 26, and connected to the boat, with male portion 16 slides inside the slot of 12 in Figs. 1-5; Col. 5 ln. 27 – Col. 6 ln. 38), an extension portion opposite the slot portion (26 is opposite the slot of 12), and at least one lateral portion on at least one side of the slot portion (multiple lateral portions 14, 13, and 26 could be considered lateral as well as the extension portion); and 
a male housing portion adapted to hold the transducer assembly (male portion 16 slides inside 12 and holds the transducer assembly including the main shaft 17, mounting plate 21 and transducer 50 in Figs. 1- 7; Col. 5 ln. 27 – Col. 6 ln. 38), the male housing portion comprising a vertical channel through which a shaft of the transducer assembly extends (male portion 16 has channel that allows main shaft 17 of the transducer assembly to fit in, Figs. 1 and 2; Col. 5 ln. 27 – Col. 6 ln. 38) and an engagement portion (male portion 16 contains end that slides into slot of female portion 12 in Figs. 1-5), the engagement portion of the male housing portion configured for sliding into the slot portion of the female housing portion to hold the transducer assembly secured to the upper side of the boat while allowing the shaft of the transducer assembly to turn in a clockwise or counterclockwise direction within the vertical channel of the male housing portion (connection between male and female portion secures the assembly to the upper side of the boat, and shaft is free to turn clockwise or counterclockwise within the vertical channel in Figs. 1-5, Col. 5 ln. 27 – Col. 6 ln. 38).

Regarding claim 6, Hutchinson as modified above teaches the bracket of claim 1, wherein the at least on lateral portion of the female housing portion can accommodate fasteners for securing the female housing portion to the upper side of the boat (female portion 12, including part 26, laterally extends and is connected to the boat with fasteners 40 in Figs. 1 and 2, or fasteners 55 which attach to clamps which attach to the upper side of the boat in Figs. 9-12; Col. 5 ln. 27 – Col. 6 ln. 38, Col. 8 lns. 21-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson US 7036451 B1 in view of Burton US 20180281914 A1.

Regarding claim 3, Hutchinson as modified above teaches the bracket of claim 1, wherein the engagement portion of the male housing portion slides downwards into an open top end of the slot portion (male portion 16 slides into female portion 12 from the top in Figs. 1-5).
Hutchinson does not explicitly teach the engagement portion of the male housing portion comprises an extending T structure and the slot portion of the female housing portion comprises a T slot, wherein fitting together the engagement portion of the male housing portion and the slot portion of the female housing portion comprises the extending T structure of the male housing portion sliding into the T slot of the female housing portion by sliding downwards from an open top end of the slot portion to a slot end point.
Burton teaches male extending T track 2703A slides into female T slot 2703B until a slot end portion is reached when fully connected (Fig. 27, [0128]). 
Additionally, T-slot brackets are well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutchinson to use an extending T structure on the male portion and T slot on the female portion such that the male portion slides downwards from the open top end of the slot portion to a slot end. This would facilitate easily connecting and disconnecting the two portions while aligning components.

Regarding claim 18, Hutchinson as modified above teaches the bracket of claim 3, wherein the slot end point is upwards of a bottom end of the slot portion (the slot end point of female portion 16 is above the bottom end of the slot portion and defined by holes which facilitate the connection in Figs. 1-5). 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson US 7036451 B1.

Regarding claim 5, Hutchinson as modified above teaches the bracket of claim 1, 
Hutchinson does not teach wherein a back surface of the extension portion of the female housing portion comprises an arcuate surface that is contoured to contiguously fit against the upper side of the boat when secured.
However, Hutchinson does teach an arcuate surface to attach the female portion to a railing (part 36 of rail clamp 90 which can be part of the extension portion in Figs. 9 and 10, Col. 8 lns. 35-52).
Additionally, there are only limited combinations for which portion of the bracket would comprise an arcuate surface to contiguously fit against the upper side of the boat and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). Changing which surface is arcuate does not change the function of connecting the bracket to the upper side of the boat. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutchinson to form portions of the female portion and its extensions with arcuate surfaces to contiguously fit against the upper side of the boat when secured. This would help provide a secure connection to a curved portion of the upper side of the boat by increasing the surface area of the portion of the extension in contact with the boat.

Regarding claim 7, Hutchinson as modified above teaches the bracket of claim 6, 
Hutchinson does not explicitly teach wherein a back surface of the at least one lateral portion of the female housing portion comprises an arcuate surface that is contoured to contiguously fit against the upper side of the boat when secured.
However, Hutchinson does teach an arcuate surface to attach the female portion to a railing (part 36 of rail clamp 90 which can be part of the lateral portion in Figs. 9 and 10, Col. 8 lns. 35-52).
Additionally, there are only limited combinations for which portion of the bracket would comprise an arcuate surface to contiguously fit against the upper side of the boat and it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70). Changing which surface is arcuate does not change the function of connecting the bracket to the upper side of the boat. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutchinson to form portions of the female portion and with arcuate surfaces to contiguously fit against the upper side of the boat when secured. This would help provide a secure connection to a curved portion of the upper side of the boat by increasing the surface area of the portion of the lateral portion in contact with the boat.

Response to Arguments
Applicant's arguments filed 02 November, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1, 3, and 5-7 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
In response to applicant’s argument that references fail to show certain features of applicant’s invention, it is noted that features upon which applicant relies (i.e., “a female housing portion for securing to an upper side of the boat, the female housing portion comprising a slot portion, an extension portion opposite the slot portion, and at least one lateral portion on at least one side of the slot portion; and a male housing portion adapted to hold the transducer assembly, the male housing portion comprising a vertical channel through which a shaft of the transducer assembly extends and an engagement portion, the engagement portion of the male housing portion configured for sliding into the slot portion of the female housing portion to hold the transducer assembly secured to the upper side of the boat while allowing the shaft of the transducer assembly to turn in a clockwise or counterclockwise direction within the vertical channel of the male housing portion” in claim 1; “the engagement portion” and “sliding downwards from an open top end of the slot portion to a slot end point” in claim 3; “the back surface of the extension portion…comprises an arcuate surface” in claim 5; “the at least one lateral portion of the female housing portion can accommodate fasteners” in claim 6; and “a back surface of the at least one lateral portion…comprises an arcuate surface” in claim 7) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Applicant argues that these features are not taught by the recited art. However, these claim limitations were not present in the original independent claims and were presented by amendment on 02 November, 2022. Therefore, the issue of whether Hutchinson, Pichowkin, Shannon, or Baublitz teaches these limitations are not relevant. These amended claims containing new limitations have been addressed by Hutchinson and Burton in the present Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645